408 B.R. 698 (2009)
In re Robert J. MORAN, Debtor.
W. Thomas Stark, Plaintiff-Appellant,
v.
Robert John Moran; Marvin A. Sicherman, Defendants-Appellees.
No. 07-8035.
United States Bankruptcy Appellate Panel of the Sixth Circuit.
August 7, 2009.
Before: BOSWELL, FULTON, and RHODES, Bankruptcy Appellate Panel Judges.

ORDER
This case comes before the Panel upon remand from the United States Court of Appeals for the Sixth Circuit (the "Court of Appeals"). The Court of Appeals has remanded the case to the Panel with instructions to dismiss the appeal for want of bankruptcy appellate standing.
THEREFORE, IT IS HEREBY ORDERED that the case is DISMISSED.